DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-9, 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Yokouchi et al. disclose: recording a plurality of first X-ray images of a body region of an examination subject (fig.1 col.2 L43-62), wherein the recording of the plurality of first X-ray images ensues at a constant X-ray imaging frequency (table 1 Mode I  Fv 7.5 Hz) and a constant X-ray dose for each X-ray image recording (table 1 Mode I  R 1000 µR); recording a plurality of second X-ray images of the body region at a time after the recording of the plurality of first X-ray images (table 1 Mode II), wherein the recording of the plurality of second X-ray image ensues at a same constant X-ray imaging frequency (table 1 Mode I  Fv 7.5 Hz)  and a same constant X-ray dose (table 1 Mode I  R 1000 µR) for each X-ray image recording as for the recording of the first X-ray images. Yabugami discloses: generating a mask image comprising an averaging of the plurality of first X-ray images (para. [0010]). The prior arts fail to teach, disclose, suggest or make obvious: generating a total image at least as a function of the mask image and the plurality of second X-ray images, wherein a number of the plurality of first X-ray images that are averaged to generate the mask image is determined through a number of the plurality of second X-ray images.
Regarding independent claims 14 & 15, the claims contain the same substantive limitations as independent claim 1, the claims are therefore allowed on the same basis as independent claim 1.
Claims 2-9, 11-13, 16 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884